Citation Nr: 1803716	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to claimed herbicide exposure.

2.  Entitlement to payment of nonservice-connected pension benefits, to include whether the Veteran's annualized countable income exceeds the maximum annual income limit for receipt of payment for such benefits.


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a July 2014 travel Board hearing, held at the RO in Newark, New Jersey, before the undersigned.  The hearing transcript has been associated with the record. 

When this case was previously before the Board in September 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against a finding that the Veteran was exposed to herbicide agents in service.  Therefore, exposure to herbicide agents may not be presumed.

2.  The preponderance of competent and credible evidence weighs against a finding that DM was demonstrated in service, was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of DM and service.

3.  The Veteran's countable income for VA purposes, as far as can be determined, has exceeded the applicable income limits for the receipt of VA nonservice-connected pension benefits.


CONCLUSION OF LAW

1.  The criteria for service connection DM have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.310 (2017).

2.  The criteria for entitlement to VA nonservice-connected pension benefits have not been met as a result of excessive countable income and net worth.  38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2010 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and the appellant, including his service treatment records, post-service treatment records, and VA examination reports.

The appellant was provided a hearing before the undersigned in July 2014.  As there is no allegation that the hearing provided to the appellant was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran has not been afforded an examination for his DM claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003).  As will be discussed below, there are no signs that the disability may be associated with active service.  Based on the facts of this case, VA has no duty to provide a VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

These claims were remanded in September 2014 to request information as to the Veteran's unit of assignment while in Korea and to ask him to submit new income and expense reports.  In November 2014 the Veteran was asked to submit new income and expense reports.  Additionally, a Center for Unit Records Research (CURR) response was received in February 2015.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

DM

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

DM is a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Finally, service connection can also be established based on herbicide exposure.  38 C.F.R. § 3.307 (a) (6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations during defined periods, to include Vietnam, Korea, or Thailand, is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307 (a) (6) (iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders, to include DM.  See 38 C.F.R. § 3.309 (e).  This presumption is specifically limited to those diseases listed.  Id.  For DM, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307 (a) (6) (ii).

The Veteran claims that his current DM is a result of herbicide exposure.  During the 2014 Board hearing, the Veteran testified that he was exposed to Agent Orange in the demilitarized zone (DMZ) in Korea.  He also testified before the undersigned and submitted correspondence in October 2017, stating that he was sent to the DMZ with the cryptography machine for the release of the ship Pueblo.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H., para 4(a).  Here, the AOJ has attempted to verify with the Veteran approximate dates, locations, and the nature of the alleged exposure, and has sought verification with the Joint Services Records Research Center (JSRRC). In a reply memorandum received in February 2015, it was noted that 1968 to 1969 unit history were reviewed as submitted by the 122nd Signal Battalion (122nd Sig Bn).  The history documents that the 122nd Sig Bn was stationed at Camp Howze, located approximately nine miles from the DMZ.  The 1969 history documents Company B (Forward Support Element) was located at Camp Peterson, approximately nine miles from the DMZ.  The history does not document the use, storage, spraying, or transportation of herbicides.  In addition, it does not mention or document any specific duties performed by the unit members along the DMZ.  Moreover, the record reflects that a request was made through the Personnel Information Exchange System (PIES), sent to Address Code 13 (National Personnel Records Center), regarding herbicide exposure with a negative response. 

Therefore, as actual exposure has not been shown by service department records, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for disability as a result of herbicide exposure.

The Board is also cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  The Veteran was not shown to have any expertise to determine if he had been exposed to Agent Orange from his position in Korea.

This claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

As detailed above, in order to establish service connection for a claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, 12 Vet. App. at 253.

In this case, it is undisputed that the Veteran has diagnoses of DM.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board notes that Veteran's service treatment records are negative for any finding, complaints, or treatment related to DM.

As noted herein above, the Board has found that there is no credible evidence that the Veteran was exposed to herbicide agents during his time in service.  Therefore, Hickson element (2) is not met.  Therefore, because Hickson element (2) is not met, Hickson element (3), evidence of a nexus between DM and service, cannot be satisfied either. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his DM is related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.   See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

With regards to presumptive service connection for DM, the weight of the evidence shows no chronic symptoms of DM during service, no continuous symptoms of the condition since service, and that DM did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic symptoms, testing, or diagnosis for DM, and the first mention of DM in the record is not until years after service.  As such, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit-of-the-doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Pension 

The Veteran asserts that he is entitled to nonservice-connected pension benefits.  Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of Improved (nonservice-connected) Pension (MAPR) payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3 (a) (3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23 (d) (4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23 (a). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR). 

Income from the Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.  

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The MAPR benefits for a veteran with one dependent are $15,493.00, effective December 1, 2010; $16,051.00, effective December 1, 2011; $16,324.00, effective December 1, 2012; $16,569.00, effective December 1, 2013; $16,851.00, effective December 1, 2014; and $16,902.00, effective December 1, 2016.  38 C.F.R. § 3.23 (a) (3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran with one dependent for unreimbursed medical expenses, to the extent that such amounts exceed five (5) percent of the applicable maximum annual rate of pension for the veteran.  38 U.S.C.A. § 1503 (a) (8); 38 C.F.R. § 3.272 (g).  Thus, effective December 1, 2011, only those unreimbursed medical expenses in excess of $802.00, which is 5 percent of the maximum annual pension rate of $16,051.00, may be used to reduce total income.  Further, effective December 1, 2012, unreimbursed medical expenses exceeding $816.00 may reduce total income; effective December 1, 2013, unreimbursed medical expenses exceeding $828.00 may reduce total income; effective December 1, 2014, unreimbursed medical expenses exceeding $842.00 may reduce total income; and effective December 1, 2016, unreimbursed medical expenses exceeding $845.00 may reduce total income. 

Here, the Veteran had honorable service during the Vietnam era and is 70 years old.  He is married and has one dependent, his spouse. 

In his June 2010 application for compensation, the Veteran reported receiving approximately $1,578.00 in monthly SSA benefits and that his spouse was receiving approximately $833.00 in monthly SSA benefits.  As such, the RO determined in March 2011 that the evidence showed that the Veteran's income effective June 8, 2010, exceeded the maximum annual disability pension limit set by law; the income limit for a veteran with one dependent was $15,493.00.

Subsequently, during his July 2014 travel Board hearing, the Veteran testified that his job was only part-time, he had paid medical expenses, and his income was lower than previously stated.  Therefore, the Board remanded this matter in September 2014 in pertinent part to conduct additional development to determine the appellant's income.

As noted above, in November 2014 the Veteran was asked to submit new income and expense reports.

In December 2014 the Veteran submitted an expense report but did not submit a new income report.  He reported $4,025.00 of expenses for medicine for himself and his wife and for dental expenses.  MAPR benefits for a veteran with one dependent was $16,851.00, effective December 1, 2014.  However, the Veteran's total house income, based upon the only reporting submitted in June 2010 of $28, 932.00, with deduction for medical expense, exceeds the limit set by law.

To date, the Veteran has not responded to the above request for a new income report.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In other words, that information which may have been favorable to the Veteran's claim was not available, and hence, cannot be considered in this appeal.  Without such information, the Board concludes that the Veteran's claim for pension must be denied. 

Based on the foregoing available evidence, the Veteran's countable income was excessive for VA pension purposes, as explained above.  The Board must follow the controlling regulations, which do not allow it to award pension benefits unless it is established that the income for pension purposes is below the maximum annual pension rate. 

In sum, because the available evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits, the Veteran does not meet the eligibility requirements for pension benefits.


ORDER

Entitlement to service connection for DM is denied.

Entitlement to payment of nonservice-connected pension benefits is denied.



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


